Case 4:18-cr-20346-MFL-SDD ECF No. 40, PageID.382 Filed 02/03/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                  Case No. 18-cr-20346
                                                  Hon. Matthew F. Leitman
v.

ARRAD M. BROWN,

     Defendant.
__________________________________________________________________/

             ORDER DENYING DEFENDANT’S MOTION FOR
               COMPASSIONATE RELEASE (ECF No. 32)

      On February 2, 2021, the Court held a hearing on Defendant Arrad Brown’s

motion for compassionate release. For the reasons stated on the record during the

hearing, the motion is DENIED.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: February 3, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on February 3, 2021, by electronic means and/or ordinary
mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
